Citation Nr: 0207180	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain with X-ray evidence of 
spondylolysis.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids. 

4.  Entitlement to a disability evaluation in excess of 30 
percent for irritable colon syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1997.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The April 1999 rating decision assigned a 10 percent 
evaluation to the hemorrhoids from February 24, 1999.  A 
December 2000 rating decision assigned a 30 percent 
evaluation to the irritable colon syndrome from March 5, 
1999.  

The issues of entitlement to increased ratings for irritable 
bowel syndrome and low back strain are addressed in the 
remand portion of this decision. 


FINDINGS OF FACT

1.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of pain, frequent 
recurrences, and persistent bleeding; there is no objective 
evidence of secondary anemia or fissures. 

2.  The veteran does not currently have a stomach disability.      



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  VCAA, 38 U.S.C.A. § 5103A(b)(1), (2) 
(West Supp. 2001).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA, 
38 U.S.C.A. § 5103A (d) (West Supp. 2001).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claims 
on appeal.  

In an October 1999 letter, the RO requested the veteran to 
submit treatment records in support of her claim.  In an 
April 2001 letter, the RO informed the veteran of the VCAA.  
In a May 1999 statement of the case and in February 2000, 
August 2000, and October 2001 supplemental statements of the 
case, the RO notified the veteran of the pertinent law and 
regulations.  The RO also informed the veteran what evidence 
was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
March 1999, September 2000, and April 2001 in order to 
determine the nature and current severity of her disorders.  
The RO obtained the veteran's VA treatment records.  The RO 
also made an attempt to obtain private medical records 
identified by the veteran, but the RO was not successful.  
The RO notified the veteran that they were unable to obtain 
the private medical records in question in the February 2000 
supplemental statement of the case.  The veteran was afforded 
a hearing before the RO in November 1999.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed she has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran's 
claims have been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for re-adjudication is required under the VCAA or 
otherwise. 

II.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

A February 1999 VA treatment record indicates that the 
veteran reported that she continued to have painful 
hemorrhoids, episodic constipation, diarrhea, and abdominal 
cramping.  She used suppositories, cream, Colace, and sitz 
baths.  Examination of the rectum revealed a small 
protuberant hemorrhoid.  There was no bleeding.  No masses 
were palpated.  

A March 1999 VA examination report reveals that the veteran 
reported that the hemorrhoids were a constant daily problem 
since 1997.  She took daily sitz baths and used Tucks, 
Colace, Metamucil, and over the counter ointments.  The 
veteran reported having great pain with bowel movements.  She 
stated that she had blood in her stool on an almost daily 
basis.  She did not have fecal leakage or involuntary bowel 
movements.  She had no history of thrombosis of hemorrhoids.  
Physical examination revealed no evidence of fecal leakage.  
There was no evidence of anemia or fissures.  There was a 2.5 
centimeter hemorrhoid; it was not thrombosed.  It was not 
currently tender.  There was no evidence of bleeding.  The 
diagnosis was history of hemorrhoids with daily bleeding and 
pain for the last two to three years by patient history.  

An October 1999 VA treatment record indicates that the 
veteran reported that she continued to have frequent 
hemorrhoid pain and bleeding.  It was noted that the veteran 
was seen by general surgery who advised no surgery at that 
time.  

Complete blood cell counts performed in March and October 
1999 and in September 2000 were within normal limits and 
revealed no evidence of anemia.  

A May 2000 VA treatment record indicates that the veteran had 
a history of internal and external hemorrhoids that bled with 
hard bowel movements.  

Analysis

The RO assigned a 10 percent evaluation to the veteran's 
service-connected hemorrhoids under the provisions of 
Diagnostic Code 7336, pertaining to external and internal 
hemorrhoids. 

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 10 percent for the service-connected hemorrhoids 
under Diagnostic Code 7336.

The March 1999 VA examination detected a 2.5 centimeter 
hemorrhoid; it was not thrombosed.  There was no evidence of 
bleeding on examination.  The diagnosis was history of 
hemorrhoids with daily bleeding and pain for the last two to 
three years, by patient history.  

Although there are complaints of daily bleeding due to the 
hemorrhoids, there is no evidence that the veteran has 
secondary anemia or fissures due to the hemorrhoids.  In 
order for a 20 percent rating to be assigned under Diagnostic 
Code 7336, there must be evidence of bleeding and secondary 
anemia.  See 38 C.F.R. § 4.71a, Diagnostic Code 7336.  It is 
clear from the language of this regulation that both of these 
symptoms must be shown, or the evidence must show fissures 
due to the hemorrhoids.  In the veteran's case, there is no 
medical evidence of secondary anemia or evidence of fissures.  
Complete blood cell counts done in 1999 and 2000 were within 
normal limits.  There is no diagnosis of anemia upon the 
March 1999 VA examination.  The examiner noted that there was 
no evidence of anemia or fissures.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied. 

III.  Entitlement to service connection for a stomach 
disorder

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

Factual Background

Service medical records are silent for a diagnosis of a 
stomach disorder.  

A November 1997 VA examination report reflects a diagnosis, 
in pertinent part, of irritable bowel syndrome.  There was no 
diagnosis of a stomach disorder.  

VA examination reports dated in March 1999 do not reflect a 
diagnosis of a stomach disorder.  The VA intestines 
examination reflects a diagnosis of history of irritable 
bowel syndrome reasonably well controlled by history without 
any evidence of any other illness.  

In a May 1999 statement, the veteran indicated that regarding 
her stomach disorder, she was in pain constantly.  She 
indicated that she was told by her doctor that she would have 
continuing stomach pain because her colon was contracting.   

A September 2000 VA intestines examination report reflects a 
diagnosis of irritable bowel syndrome only fairly controlled 
on the current medication regimen with typical pattern of 
alternating constipation and diarrhea with frequent abdominal 
cramping.  

Analysis

The veteran contends that she has a stomach disorder that 
causes constant pain.  There is no evidence of a stomach 
disorder in service.  Service medical records do not reflect 
a diagnosis of a stomach disorder.  The service medical 
records do show that the veteran was treated for abdominal 
pain due to irritable bowel syndrome.  Service connection is 
in effect for irritable bowel syndrome.  

There is no evidence of a current diagnosis of a stomach 
disorder.  The VA examination reports dated in 1997, 1999 and 
2001 do not reflect a diagnosis of a stomach disorder.  

Furthermore, the medical evidence of record shows that the 
symptoms of abdominal pain are due to the service-connected 
irritable bowel syndrome.  The September 2000 VA intestines 
examination report reflects a diagnosis of irritable bowel 
syndrome only fairly controlled on the current medication 
regimen with typical pattern of alternating constipation and 
diarrhea with frequent abdominal cramping.  The Board notes 
that abdominal discomfort is a symptom contemplated under the 
rating criteria for irritable bowel syndrome.  The veteran is 
currently receiving a 30 percent evaluation under Diagnostic 
Code 7319 for severe irritable bowel syndrome with more or 
less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2001).  

The veteran's own implied assertions that she currently has a 
stomach disorder that was incurred in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to her in-
service symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).     

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
a stomach disorder has not been identified, either in service 
or currently.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
There is no evidence that a stomach disorder was diagnosed in 
service or since service separation.  Furthermore, the 
symptoms of abdominal pain have been attributed to the 
veteran's service-connected irritable colon syndrome.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.  

After consideration of all the evidence, the Board finds that 
a stomach disorder was not present in service and is not 
currently present.  The preponderance of the evidence is 
against the claim for service connection for a stomach 
disorder, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service connection 
for a stomach disorder, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids is denied. 

Entitlement to service connection for a stomach disorder is 
denied. 


REMAND

As noted above, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to its duty-to- assist 
obligation.  Accordingly, the RO should take appropriate 
action to comply with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (VCAA). 

Regarding the issue of entitlement to an increased evaluation 
for irritable bowel syndrome, the Board notes that in the 
December 2000 rating decision, the RO assigned a 30 percent 
rating to the irritable bowel syndrome.  Subsequent to the 
December 2000 rating decision, additional evidence was 
associated with the claims file.  The evidence consists of VA 
outpatient treatment records dated from December 1999 to 
April 2001.  The VA treatment records show treatment for the 
irritable bowel syndrome.   

The evidence submitted by the veteran was not accompanied by 
a waiver of RO consideration pursuant to 38 C.F.R. § 20.1304 
(2001).  The Board finds that the above-mentioned evidence is 
pertinent to the veteran's claim because the record reflects 
treatment of the service-connected irritable bowel syndrome.  
The Board points out that the issue before the Board is the 
level of severity of the irritable bowel syndrome.  Thus, 
this evidence is pertinent to the veteran's claim, and must 
be considered by the RO.    

Therefore, because the RO has not considered this evidence, 
and because the veteran has not submitted a waiver of initial 
RO consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.

In a May 1999 statement, the veteran alleged that the 
service-connected irritable bowel syndrome interfered with 
her job.  The Board finds that the veteran raised the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (2001).  The Court of Appeals for Veterans Claims 
(Court) has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.

The record reflects the RO has not considered whether an 
extraschedular evaluation is warranted.  Therefore, a remand 
is warranted for the RO to consider an extraschedular 
evaluation.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997); see VAOPGCPREC 6-96 (August 16, 1996).  

The Board finds that additional development is necessary with 
respect to the issue of entitlement to an increased rating 
for low back strain.  Review of the record reveals that the 
veteran was afforded VA orthopedic examinations in March 1999 
and April 2001.  However, the examiners did not adequately 
evaluate the veteran's functional loss due to the back pain.  
The VA examiners did not render a medical opinion as to the 
degree of functional loss due to pain or whether the 
functional loss may be equated to additional range of motion 
loss.  In this regard, the RO is reminded that functional 
loss due to pain under 38 C.F.R. § 4.40 (2001) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2001) must be 
considered in rating the veteran's low back disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  An additional 
examination is necessary so that these factors may be 
addressed.  

Finally, the veteran is advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in a denial of that claim.  38 C.F.R. § 3.655 (2001).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder to assure compliance with the 
Veterans Claims Assistance Act of 2000.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
irritable bowel syndrome and low back 
disorder since April 2001.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder. 

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
dated from April 2001.  Once obtained, 
all records which are not already 
contained in the file must be associated 
with the claims folder. 

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the severity of 
the service-connected low back strain.  
The claims folder must be made available 
to the examiner for review before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests 
and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.

The orthopedic examiner should: 

I.  Provide the ranges of 
motion, in degrees, of the 
veteran's lumbosacral spine.

II.  Note whether the veteran has 
muscle spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; osteo-arthritic 
changes; narrowing or irregularity 
of joint space; or abnormal mobility 
on forced motion.

III.  Indicate whether the veteran's 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination. 

IV.  Provide an opinion as to 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

The neurological examiner should:

I.  Determine whether service-
connected low back strain results in 
any neurological manifestations.  If 
so, discuss all manifestations and 
the severity thereof and respond to 
question II. below.    

II.  Determine whether the veteran 
experiences persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc.   Determine 
whether there are recurring attacks 
and whether there is intermittent 
relief or little intermittent 
relief.

5.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that she experiences marked 
interference with employment due to her 
service-connected irritable bowel 
syndrome.  This evidence may include 
records pertaining to lost time or sick 
leave used due to the disability, any 
correspondence from an employer that 
would verify her contentions, or medical 
records showing periods of 
hospitalization.  The veteran should be 
asked to identify all of her employers 
since her separation from service and 
identify the time lost due to each 
disability.  

6.  The RO should obtain the veteran's 
complete VA vocational rehabilitation folder 
and associate it with the claims folder.

7.  When the above development has been 
completed, the issues of entitlement to 
an increased rating for the low back 
strain and irritable bowel syndrome 
should be readjudicated by the RO with 
full consideration of all applicable 
regulations and Court decisions, 
including DeLuca, supra.  The RO should 
consider whether the criteria for 
submission for assignment of an 
extraschedular evaluation for service-
connected irritable bowel syndrome 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

If the determinations remain adverse to 
the veteran, she and her representative 
should be issued a supplemental statement 
of the case which includes reference to 
all applicable regulations, including 
38 C.F.R. § 3.655, if appropriate, and 
afforded a reasonable opportunity to 
respond.  If the veteran fails to appear 
for the examination, the letter notifying 
her of the date and place of the 
examination and the address to which the 
letter was sent should be included in the 
claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

